Rodney, J.,
delivering the opinion of the Court:
Section 3008 of the Revised Code of 1915 (Section 5 of Uniform Divorce Act) provides, in part:
“No decree for divorce shall be granted, if it appears to the satisfaction of the Court * * * that the plaintiff has procured or connived at the offense charged, or has condoned it. * * * ”
Condonation in the law of divorce means the voluntary forgiveness and remission of a known wrong by husband or wife which would have entitled the injured party to a divorce so as to restore the offending party to the same position he or she occupied before the offense was committed.
 Three essential elements of condonation are (1) knowledge of the offense; (2) forgiveness or remission by the injured party; (3) resumption of marital relations. All these elements are present in this case. The plaintiff has testified that she was present at the trial and personally knew of the conviction and sentence. The forgiveness and resumption of marital relations will be assumed from the birth of a child to the plaintiff in June, 1921, the father of which is admitted to be the defendant. We are clear that from the present state of the record the decree of divorce cannot be granted.